UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7036



BRENT MARLOWE HARRIS,

                                             Petitioner - Appellant,

          versus

EARL D. BESHEARS; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
1455-L)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Brent Marlowe Harris, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. Appellant's case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magis-

trate judge recommended that relief be denied and advised Appellant

that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the
recommendation. Despite this warning, Appellant failed to object to
the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We
accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED



                                 2